DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 07/14/2020. Claims 1, 4, 11, 12, 26 and 28-30 are currently amended and Claims 1-30 are pending for examination.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/14/2020 has been entered. 

Response to Arguments
3.          Applicant’s arguments filed on 07/14/2020 with respect to claims 1-30 have been considered but are they are not persuasive.
	Regarding Claim 1, 11, 26 and 29, according to applicant’s remark, Applicant recites that  Nagata (US 2006/0171353 A1) cannot teach currently amended claim limitations “receiving, based at least in part on the allocation, a data packet distributed across a first carrier and a second carrier of the plurality of component carriers in a first distribution; receiving, based at least in part on the reallocation, the data packet distributed across the first carrier and the second carrier in a second 
Regarding Claim 4, according to applicant’s remark, Applicant recites that  Nagata (US 2006/0171353 A1) cannot teach the claim limitations “receiving a first part of the data packet across at least a portion of the first carrier and receiving  a second part of the data packet across at least a portion of the second carrier of the plurality of component carriers in accordance to a component carrier weighting based at least in part on a most recently transmitted CQI data for one or more of the plurality of component carriers”, because Nagata fails to teach feature of “component carrier weighting”. In response to applicant’s argument, examiner stated that the term component carrier is broader, also there is no specific definition in the specification. Wherein in accordance with the reference Nagata, examiner has considered dividing a data packet based on quantity of idle channels as “component carrier weighting”. See Nagata teaches- in Fig. 2(3), in the retransmission processing, data frame 1 (i.e. 1a and 1b) is retransmitted across #1 and #2 channel, respectively (e.g. based on component carrier weighting) (see Fig. 2(3); [0122]). Again Applicant recites that Nagata fails to teach receiving data packet “in accordance component carrier weighting based at least in part on a most recently transmitted CQI data”. In response to applicant’s 

Claim Objections
4.	Claim 4 is objected to because of the following informalities: component carrier weighting term is broader, should define the term. Appropriate correction is required


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   

6.   Claim 1, 4, 11-14, 17, 26, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2011/0243012 A1) in view of Haartsen (US 2013/0072209 A1), in view of Nagata (US 2006/0171353 A1), in view of Fong (US 2013/0142113 A1).

Regarding claim 1, Luo teaches a method of wireless communication, comprising:
receiving a first resource grant (UL grant) ( [0045], eNB sends an uplink (UL) grant (1st).) that includes an allocation of resource blocks(RBs) ( [0054], UE receives uplink grant in subframe t that includes RBs. Fig. 3.) for a downlink transmission on a plurality of component carriers(CCs)( [0055]; [0007], base station sends data (DL) transmissions on downlink carriers (CC) to a UE.)(Hence UE receives grant that includes RBs for downlink transmission on CCs.);
performing channel quality indicator (CQI) measurements ( [0091], S1204- UE feeds back  DL control info (CQI) (after perform) to BS.) in response to an indication received with the resource grant (UL grant) ( [0045]; [0103], UE determines feedback reports(CQI) to send for downlink carriers based on CQI request(i. e.- indication-bitmap-see [0054]).)(Hence UE performs CQI measurement in response to an indication received with UL grant.), 
Luo does not teach receiving a second resource grant that includes a reallocation of resource blocks across both the first carrier and the second carrier for a retransmission of the data packet, wherein the reallocation is based at least in part on the CQI measurements; 
However, in an analogous art, Haartsen teaches receiving a second resource grant (channel allocation/assignment/selection 318) that includes a reallocation of resource blocks (RBs) across both the first carrier and the second carrier ( [0097], base station 300 sends an updated channel assignment 318 to the device 100. Wherein [0072], The CQI report of the device 100 can be made such that the base station 300 will only schedule this particular mobile phone in the lower part of the channel in Fig. 5; wherein in Fig. 5 the resource blocks are re-allocated across 1st and 2nd carriers.) for a retransmission of the data packet ( [0071], In LTE, data is scheduled (denoted by allocated-A) in resource blocks, each resource block containing symbols and sub-carriers. In FIG. 5 shows how the resource blocks are re-allocated from the upper part to the lower part. Hence according to Fig. 5, it is suggested that- in the left part of Fig. 5, data is allocated (denoted by A) in resource blocks  in the upper part and in the right part of Fig. 5, data is retransmitted (denoted by A) in resource blocks in the lower part.)(Therefore channel assignment 318 includes reallocation of RBs across 1st and 2nd carriers for retransmission of data.), wherein the reallocation is based at least in part on the CQI measurements ( [0071], based on the received  CQI report from mobile, Base station 300, re-allocates resource blocks from the upper part to the lower part -see Fig. 5).); and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Haartsen and apply them on the teaching of Luo to reduce the overall cost and/or size of a wireless communication device (Haartsen; [0086]).
Luo - Haartsen does not teach receiving, based at least in part on the allocation, a data packet distributed across a first carrier and a second carrier of the plurality of component carriers in a first distribution; receiving, based at least in part on the 
	However, in an analogous art, Nagata teaches receiving, based at least in part on the allocation, a data packet (data frame 1) distributed across a first carrier (#1 channel-[0119]) and a second carrier ( #2 channel-[0119] ) of the plurality of component carriers (#1, #2 and #3 channel) in a first distribution (assignment)( [0170], physical carrier sense method of measuring received power of a wireless channel with a RSSI to detect whether or not another STA is using the wireless channel {if not, the channel is idle- wherein an STA transmitting the data packet only when the wireless channel is found idle using the carrier sense-see [0172]}; wherein 1st assignment---in Fig. 2(3), [0118], while there are two idle channels, a data frame 1 is divided (la, 1b), so that two data packets are assigned to the respective wireless channels (#1, #2).)(Hence based on allocation of data frame 1 as 1a and 1b, receiving 1a across channel #1 and 1b across channel #2 in the 1st assignment.);
	receiving, based at least in part on the reallocation, the data packet (data frame 1) distributed across the first carrier( #1 channel-[0119] )  and the second carrier ( #2 channel-[0119]) in a second distribution (assignment) (2nd assignment—in Fig. 2(3), [0122], data packets 1a, 1b (i.e. data frame 1) are subjected to the retransmission processing. Here, the number of the idle channels is 2 at the retransmission processing start time t2 while the number of the retransmission packets is 2, and therefore, the data packets 1a, 1b (i.e. data frame 1) are not reconstructed but assigned to the wireless channels #1, #2 respectively to be simultaneously retransmitted.) which is different from the first distribution(assignment) (1st assignment-- in Fig. 2(3), [0118], while there are two idle channels, a data frame 1 is divided (la, 1b), so that two data packets are assigned to the respective wireless channels (#1, #2); ( Hence based on the reallocation of data frame 1 as 1a and 1b, receiving 1a across channel #1 and 1b across channel #2 in the 2nd assignment which is different from 1st assignment.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Nagata and apply them on the teaching of Luo - Haartsen to enable transmitting retransmission packet efficiently and reliably and improves the throughput (Nagata; [0270]).
Luo – Haartsen- Nagata does not teach receiving a pilot signal on each of the first carrier and the second carrier; and the CQI measurements based at least in part on the pilot signals received on each of the first carrier and the second carrier; and
However, in an analogous art, Fong teaches receiving a pilot signal ([0079], UE receives reference signals in the downlink) on each of the first carrier and the second carrier ([0080], UE uses reference signals in the downlink from multiple component carriers (1st and 2nd considered–see [0031]).)(Thus it is obvious, UE receives a pilot signal on each of 1st and 2nd carrier.); and
the CQI measurements based at least in part on the pilot signals received on each of the first carrier and the second carrier ([0080], UE uses one or more reference signals (in the downlink from multiple component carriers-1st and 2nd considered-see [0031]) to make measurements about signal quality (CQI-see [0081]).); and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Fong and apply them on the teaching of Luo – Haartsen- Nagata to reduce the potential for interference and to save battery power (Fong; [0002]).

Regarding claim 4, Luo further teaches,
receiving the data packet across the first carrier and the second carrier of the plurality of component carriers in accordance to a component carrier weighting based at least in part on a most recently transmitted CQI data for one or more of the plurality of component carriers( [0040] ).
	Luo- Haartsen- Fong does not teach wherein receiving the data packet distributed across the first carrier and the second carrier in the second distribution comprises: receiving a first part of the data packet across at least a portion of the first carrier and receiving a second part of the data packet across at least a portion of the second carrier of the plurality of component in accordance to a component carrier weighting.
	However, in an analogous art, Nagata wherein receiving the data packet distributed across the first carrier and the second carrier in the second distribution comprises:
	receiving a first part (1a) of the data packet (data frame 1) across at least a portion of the first carrier(#1 channel-[0119]) and receiving a second part (1b) of the data packet(data frame 1) across at least a portion of the second carrier (#2 channel-[0119]) of the plurality of component (#1, #2 and #3 channel) in accordance to a component carrier weighting ( in Fig. 2(3), [0122], data packets 1a, 1b (i.e. data frame 1) are subjected to the retransmission processing. Here, the number of the idle channels is 2 at the retransmission processing start time t2 while the number of the retransmission packets is 2, and therefore, the data packets 1a, 1b (i.e. data frame 1) are not reconstructed but assigned to the wireless channels #1, #2 respectively to be simultaneously retransmitted.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Nagata and apply them on the teaching of Luo – Haartsen- Fong to enable transmitting retransmission packet efficiently and reliably and improves the throughput (Nagata; [0270]).

Regarding claim 11, Luo teaches a method of wireless communication, comprising: 
	allocating resource blocks ([0045]; [0054], UE receives uplink grant in subframe t that includes RBs. Fig. 3) for a transmission of a data packet across a first carrier and a second carrier of a plurality of component carriers ( [0007]; [0055], eNB send data via uplink grant on downlink carriers(i.e. 1st and 2nd carrier) to the UE. Fig. 4); 
the measurements being triggered by the allocation of the resource blocks ([0044], UE is requested to send CQI(measurement) for one or more downlink carriers. This may be achieved by including a CQI request in an uplink grant in subframe t that includes RBs-see Fig. 3. Thus the measurement is triggered by allocation of RBs.); and
Luo does not teach reallocating, based at least in part on the received CQI data, resource blocks for a retransmission of the data packet.
However, in an analogous art, Haartsen teaches reallocating, based at least in part on the received CQI data, resource blocks ( [0097], base station 300 sends an updated channel assignment 318 to the device 100. Wherein [0072], The CQI report of the device 100 can be made such that the base station 300 will only schedule this particular mobile phone in the lower part of the channel in Fig. 5; wherein in Fig. 5 the resource blocks are re-allocated across 1st and 2nd carriers.)  for a retransmission of the data packet ( [0071], In LTE, data is scheduled in resource blocks, each resource block containing symbols and sub-carriers. In FIG. 5 shows how the resource blocks are re-allocated from the upper part to the lower part. Hence according to Fig. 5, it is suggested that- in the left part of Fig. 5, data is allocated (denoted by A) in resource blocks in the upper part and in the right part of Fig. 5, data is retransmitted (denoted by A) in resource blocks in the lower part. Hence based on the reallocation of RBs, the retransmission of the data across 1st and 2nd carriers.)(Therefore channel assignment 318 includes reallocation of RBs across 1st and 2nd carriers for retransmission of data.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Haartsen and apply them on the teaching of Luo to reduce the overall cost and/or size of a wireless communication device (Haartsen; [0086]).
Luo - Haartsen does not teach a transmission of a data packet distributed across a first carrier and a second carrier of the plurality of component carriers in a 
	However, in an analogous art, Nagata teaches a transmission of a data packet (data frame 1) distributed across a first carrier (#1 channel-[0119]) and a second carrier ( #2 channel-[0119] ) of the plurality of component carriers (#1, #2 and #3 channel) in a first distribution (assignment)( [0170], physical carrier sense method of measuring received power of a wireless channel with a RSSI to detect whether or not another STA is using the wireless channel {if not, the channel is idle- wherein an STA transmitting the data packet only when the wireless channel is found idle using the carrier sense-see [0172]}; wherein 1st assignment---in Fig. 2(3), [0118], while there are two idle channels, a data frame 1 is divided (la, 1b), so that two data packets are assigned to the respective wireless channels (#1, #2).)(Hence based on allocation of data frame 1 as 1a and 1b, receiving 1a across channel #1 and 1b across channel #2 in the 1st assignment.);
	retransmission of the data packet (data frame 1) distributed across the first carrier( #1 channel-[0119] )  and the second carrier ( #2 channel-[0119]) in a second distribution (assignment) (2nd assignment—in Fig. 2(3), [0122], data packets 1a, 1b (i.e. data frame 1) are subjected to the retransmission processing. Here, the number of the idle channels is 2 at the retransmission processing start time t2 while the number of the retransmission packets is 2, and therefore, the data packets 1a, 1b (i.e. data frame 1) are not reconstructed but assigned to the wireless channels #1, #2 respectively to be simultaneously retransmitted.) which assignment) (1st assignment-- in Fig. 2(3), [0118], while there are two idle channels, a data frame 1 is divided (la, 1b), so that two data packets are assigned to the respective wireless channels (#1, #2); ( Hence based on the reallocation of data frame 1 as 1a and 1b, receiving 1a across channel #1 and 1b across channel #2 in the 2nd assignment which is different from 1st assignment.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Nagata and apply them on the teaching of Luo - Haartsen to enable transmitting retransmission packet efficiently and reliably and improves the throughput (Nagata; [0270]).
Luo-  Haartsen- Nagata does not teach transmitting pilot signals on the first Carrier and the second carrier; and receiving channel quality indicator (CQI) data on a single component carrier based at least in part on measurements of the pilot signals on the first carrier and the second carrier ;
 However, in an analogous art, Fong teaches transmitting the pilot signals ([0079], UE receives reference signals in the downlink) on the first Carrier and the second carrier ( [0080], UE uses reference signals in the downlink from multiple component carriers(1st and 2nd considered–see [0031]).); and
receiving channel quality indicator (CQI) data on a single component carrier ( [0080]-[0082]; [0113]; S730a; “interference indicator message that includes CQI” for CCs is transmitted on a selected CC.) based at least in part on measurement of the pilot signals on the first Carrier and the second carrier ([0080], UE uses one or more reference signals (in the downlink from multiple component carriers-1st and 2nd considered) to make measurements about signal quality (CQI-see [0081]).); and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Fong and apply them on the teaching of Luo – Haartsen- Nagata to reduce the potential for interference and to save battery power (Fong; [0002] ).

Regarding claim 12,  Luo – Haartsen- Fong do not teach further comprising: transmitting a first part of the data packet using at least a portion of the first carrier and a second part of the data packet using at least a portion of the second carrier based at least in part on the second distribution.
However, in an analogous art, Nagata teaches further comprising:
	transmitting a first part (1a) of the data packet (data frame 1) using at least a portion of the first carrier(#1 channel-[0119]) and a second part (1b) of the data packet(data frame 1) using at least a portion of the second carrier (#2 channel-[0119]) of the plurality of component (#1, #2 and #3 channel) in accordance to a component carrier weighting ( in Fig. 2(3), [0122], data packets 1a, 1b (i.e. data frame 1) are subjected to the retransmission processing. Here, the number of the idle channels is 2 at the retransmission processing start time t2 while the number of the retransmission packets is 2, and therefore, the data packets 1a, 1b (i.e. data frame 1) are not reconstructed but assigned to the wireless channels #1, #2 respectively to be simultaneously retransmitted.).
Nagata and apply them on the teaching of Luo – Haartsen- Fong to enable transmitting retransmission packet efficiently and reliably and improves the throughput (Nagata; [0270]).

Regarding claim 13, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
Luo- Nagata -Fong does not teach wherein the reallocating is based at least in part on the received CQI data.
However, in an analogous art, Haartsen teaches wherein the reallocating is based at least in part on the received CQI data ([0071]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Haartsen and apply them on the teaching of Luo - Nagata -Fong to reduce the overall cost and/or size of a wireless communication device (Haartsen; [0086]).

Regarding claim 14, Luo further teaches wherein allocating resource blocks for the transmission of the data packet comprises:
allocating resource blocks based at least in part on a most recently received CQI data for one or more of the first carrier and the second carrier ([0037]; [0040]).

Regarding claim 17, Luo further teaches further comprising:
[0054], UE receives uplink grant in subframe t that includes RBs. Fig. 3.) for the transmission of the data packet( [0007]; [0045]. ).

Regarding claim 26, Luo teaches an apparatus for wireless communication, comprising: 
a processor(1164-Fig. 11);
memory (1166-Fig.11) in electronic communication with the processor( [0119] ); and instructions stored in the memory and operable, when executed by the processor ( [0129]), to cause the apparatus to:
receive a first resource grant (UL grant) ( [0045], eNB sends an uplink (UL) grant (1st).) that includes an allocation of resource blocks(RBs) ( [0054], UE receives uplink grant in subframe t that includes RBs. Fig. 3.) for a downlink transmission on a plurality of component carriers(CCs)( [0055]; [0007], base station sends data (DL) transmissions on downlink carriers (CC) to a UE.)(Hence UE receives grant that includes RBs for downlink transmission on CCs.);
performing channel quality indicator (CQI) measurements ( [0091], S1204- UE feeds back  DL control info (CQI) (after perform) to BS.) in response to an indication received with the resource grant (UL grant) ( [0045]; [0103], UE determines feedback reports(CQI) to send for downlink carriers based on CQI request(i. e.- indication-bitmap-see [0054]).)(Hence UE performs CQI measurement in response to an indication received with UL grant.), 
Luo does not teach receive a second resource grant that includes a reallocation of resource blocks across both the first carrier and the second carrier for a retransmission of the data packet, wherein the reallocation is based at least in part on the CQI measurements; 
However, in an analogous art, Haartsen teaches receive a second resource grant (channel allocation/assignment/selection-S318) that includes a reallocation of resource blocks (RBs) across both the first carrier and the second carrier ( [0097], base station 300 sends an updated channel assignment 318 to the device 100. Wherein [0072], The CQI report of the device 100 can be made such that the base station 300 will only schedule this particular mobile phone in the lower part of the channel in Fig. 5; wherein in Fig. 5 the resource blocks are re-allocated across 1st and 2nd carriers.) for a retransmission of the data packet ( [0071], In LTE, data is scheduled in resource blocks, each resource block containing symbols and sub-carriers. In FIG. 5 shows how the resource blocks are re-allocated from the upper part to the lower part. Hence according to Fig. 5, it is suggested that- in the left part of Fig. 5, data is allocated (denoted by A) in resource blocks in the upper part and in the right part of Fig. 5, data is retransmitted (denoted by A) in resource blocks in the lower part.) (Therefore channel assignment 318 includes reallocation of RBs across 1st and 2nd carriers for retransmission of data.), wherein the reallocation is based at least in part on the CQI measurements ( [0071], based on the received  CQI report from mobile, Base station 300, re-allocates resource blocks from the upper part to the lower part (i.e. across 1st and 2nd carriers-see Fig. 5).); and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Haartsen and apply them on the teaching of Luo to reduce the overall cost and/or size of a wireless communication device (Haartsen; [0086]).
Luo - Haartsen does not teach receive, based at least in part on the allocation, a data packet distributed across a first carrier and a second carrier of the plurality of component carriers in a first distribution; receive, based at least in part on the reallocation, the data packet distributed across the first carrier and the second carrier in a second distribution which is different from the first distribution.
	However, in an analogous art, Nagata teaches receive, based at least in part on the allocation, a data packet (data frame 1) distributed across a first carrier (#1 channel-[0119]) and a second carrier ( #2 channel-[0119] ) of the plurality of component carriers (#1, #2 and #3 channel) in a first distribution (assignment)( [0170], physical carrier sense method of measuring received power of a wireless channel with a RSSI to detect whether or not another STA is using the wireless channel {if not, the channel is idle- wherein an STA transmitting the data packet only when the wireless channel is found idle using the carrier sense-see [0172]}; wherein 1st assignment---in Fig. 2(3), [0118], while there are two idle channels, a data frame 1 is divided (la, 1b), so that two data packets are assigned to the respective wireless channels (#1, #2).)(Hence based on allocation of data frame 1 as 1a and 1b, receiving 1a across channel #1 and 1b across channel #2 in the 1st assignment.);
	receive, based at least in part on the reallocation, the data packet (data frame 1) distributed across the first carrier( #1 channel-[0119] )  and the second carrier ( #2 channel-[0119]) in a second distribution (assignment) (2nd assignment—in Fig. 2(3), [0122], data packets 1a, 1b (i.e. data frame 1) are subjected to the retransmission processing. Here, the number of the idle channels is 2 at the retransmission processing start time t2 while the number of the retransmission packets is 2, and therefore, the data packets 1a, 1b (i.e. data frame 1) are not reconstructed but assigned to the wireless channels #1, #2 respectively to be simultaneously retransmitted.) which is different from the first distribution(assignment) (1st assignment-- in Fig. 2(3), [0118], while there are two idle channels, a data frame 1 is divided (la, 1b), so that two data packets are assigned to the respective wireless channels (#1, #2); ( Hence based on the reallocation of data frame 1 as 1a and 1b, receiving 1a across channel #1 and 1b across channel #2 in the 2nd assignment which is different from 1st assignment.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Nagata and apply them on the teaching of Luo - Haartsen to enable transmitting retransmission packet efficiently and reliably and improves the throughput (Nagata; [0270]).
Luo – Haartsen- Nagata does not teach receive a pilot signal on each of the first carrier and the second carrier; and the CQI measurements based at least in part on the pilot signals received on each of the first carrier and the second carrier; and
 in an analogous art, Fong teaches receive a pilot signal ([0079], UE receives reference signals in the downlink) on each of the first carrier and the second carrier ( [0080], UE uses reference signals in the downlink from multiple component carriers(1st and 2nd considered–see [0031]).)(Thus it is obvious, UE receives a pilot signal on each of 1st and 2nd carrier.); and
the CQI measurements based at least in part on the pilot signals received on each of the first carrier and the second carrier ([0080], UE uses one or more reference signals (in the downlink from multiple component carriers-1st and 2nd considered-see [0031]) to make measurements about signal quality (CQI-see [0081]).); and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Fong and apply them on the teaching of Luo – Haartsen- Nagata to reduce the potential for interference and to save battery power (Fong; [0002] ).

Regarding claim 29, Luo teaches an apparatus for wireless communication, comprising: 
	a processor(1164-Fig. 11);
	memory(1166-Fig. 11) in electronic communication with the processor( [0119] ); and 
	instructions stored in the memory and operable, when executed by the processor ( [0129] ), to cause the apparatus to:
allocate resource blocks ([0045]; [0054], UE receives uplink grant in subframe t that includes RBs. Fig. 3) for a transmission of a data packet across a first carrier [0055], eNB send data via a uplink grant on downlink carriers (i.e. 1st and 2nd carrier) to the UE. Fig. 4); 
the measurements being triggered by the allocation of the resource blocks ([0044], UE is requested to send CQI(measurement) for one or more downlink carriers. This may be achieved by including a CQI request in an uplink grant in subframe t that includes RBs-see Fig. 3. Thus the measurement is triggered by allocation of RBs.); and
Luo does not teach reallocate, based at least in part on the received CQI data, resource blocks for a retransmission of the data packet.
However, in an analogous art, Haartsen teaches reallocate, based at least in part on the received CQI data, resource blocks ( [0097], base station 300 sends an updated channel assignment 318 to the device 100. Wherein [0072], The CQI report of the device 100 can be made such that the base station 300 will only schedule this particular mobile phone in the lower part of the channel in Fig. 5; wherein in Fig. 5 the resource blocks are re-allocated across 1st and 2nd carriers.)  for a retransmission of the data packet ( [0071], In LTE, data is scheduled in resource blocks, each resource block containing symbols and sub-carriers. In FIG. 5 shows how the resource blocks are re-allocated from the upper part to the lower part. Hence according to Fig. 5, it is suggested that- in the left part of Fig. 5, data is allocated (denoted by A) in resource blocks in the upper part and in the right part of Fig. 5, data is retransmitted (denoted by A) in resource blocks in the lower part.)(Therefore channel assignment 318 includes reallocation of RBs for retransmission of data.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Haartsen and apply them on the teaching of Luo to reduce the overall cost and/or size of a wireless communication device (Haartsen; [0086]).
Luo - Haartsen does not teach a transmission of a data packet distributed across a first carrier and a second carrier of the plurality of component carriers in a first distribution; a retransmission of the data packet distributed across the first carrier and the second carrier in a second distribution which is different from the first distribution.
	However, in an analogous art, Nagata teaches a transmission of a data packet (data frame 1) distributed across a first carrier (#1 channel-[0119]) and a second carrier ( #2 channel-[0119] ) of the plurality of component carriers (#1, #2 and #3 channel) in a first distribution (assignment)( [0170], physical carrier sense method of measuring received power of a wireless channel with a RSSI to detect whether or not another STA is using the wireless channel {if not, the channel is idle- wherein an STA transmitting the data packet only when the wireless channel is found idle using the carrier sense-see [0172]}; wherein 1st assignment---in Fig. 2(3), [0118], while there are two idle channels, a data frame 1 is divided (la, 1b), so that two data packets are assigned to the respective wireless channels (#1, #2).)(Hence based on allocation of data frame 1 as 1a and 1b, receiving 1a across channel #1 and 1b across channel #2 in the 1st assignment.);
data frame 1) distributed across the first carrier( #1 channel-[0119] )  and the second carrier ( #2 channel-[0119]) in a second distribution (assignment) (2nd assignment—in Fig. 2(3), [0122], data packets 1a, 1b (i.e. data frame 1) are subjected to the retransmission processing. Here, the number of the idle channels is 2 at the retransmission processing start time t2 while the number of the retransmission packets is 2, and therefore, the data packets 1a, 1b (i.e. data frame 1) are not reconstructed but assigned to the wireless channels #1, #2 respectively to be simultaneously retransmitted.) which is different from the first distribution(assignment) (1st assignment-- in Fig. 2(3), [0118], while there are two idle channels, a data frame 1 is divided (la, 1b), so that two data packets are assigned to the respective wireless channels (#1, #2); ( Hence based on the reallocation of data frame 1 as 1a and 1b, receiving 1a across channel #1 and 1b across channel #2 in the 2nd assignment which is different from 1st assignment.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Nagata and apply them on the teaching of Luo - Haartsen to enable transmitting retransmission packet efficiently and reliably and improves the throughput (Nagata; [0270]).
Luo – Haartsen- Nagata does not teach transmit pilot signals on the first Carrier and the second carrier; and receive channel quality indicator (CQI) data on a single component carrier based at least in part on measurements of the pilot signals on the first carrier and the second carrier ;
 in an analogous art, Fong teaches transmit the pilot signals ([0079], UE receives reference signals in the downlink) on the first Carrier and the second carrier ( [0080], UE uses reference signals in the downlink from multiple component carriers(1st and 2nd considered–see [0031]).); and
receiv channel quality indicator (CQI) data on a single component carrier ( [0080]-[0082]; [0113]; S730a; “interference indicator message that includes CQI” for CCs is transmitted on a selected CC.) based at least in part on measurement of the pilot signals on the first Carrier and the second carrier ([0080], UE uses one or more reference signals (in the downlink from multiple component carriers-1st and 2nd considered) to make measurements about signal quality (CQI-see [0081]).); and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Fong and apply them on the teaching of Luo – Haartsen- Nagata to reduce the potential for interference and to save battery power (Fong ; [0002] ).

Regarding claim 30, Luo – Haartsen- Fong do not teach wherein the instructions are operable to cause the apparatus to:
transmit a first part of the data packet using at least a portion of the first carrier and a second part of the data packet using at least a portion of the second carrier based at least in part on the second distribution.
However, in an analogous art, Nagata teaches wherein the instructions are operable to cause the apparatus to:
	transmit a first part (1a) of the data packet (data frame 1) using at least a portion of the first carrier(#1 channel-[0119]) and a second part (1b) of the data packet(data frame 1) using at least a portion of the second carrier (#2 channel-[0119]) of the plurality of component (#1, #2 and #3 channel) in accordance to a component carrier weighting ( in Fig. 2(3), [0122], data packets 1a, 1b (i.e. data frame 1) are subjected to the retransmission processing. Here, the number of the idle channels is 2 at the retransmission processing start time t2 while the number of the retransmission packets is 2, and therefore, the data packets 1a, 1b (i.e. data frame 1) are not reconstructed but assigned to the wireless channels #1, #2 respectively to be simultaneously retransmitted.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Nagata and apply them on the teaching of Luo – Haartsen- Fong to enable transmitting retransmission packet efficiently and reliably and improves the throughput (Nagata; [0270]).

7.   Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2011/0243012 A1), in view of Haartsen (US 2013/0072209 A1), in view of Nagata (US 2006/0171353 A1) in view of Fong (US 2013/0142113 A1), in view of Vrzic (US 2015/0085680 A1).

Regarding claim 20, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
Luo- Haartsen - Nagata -Fong does not teach further comprising: transmitting one acknowledgment  (ACK) or a negative acknowledgement (NACK) in response to the receiving of the data packet; 
 in an analogous art, Vrzic teaches further comprising: transmitting one acknowledgment (ACK) or a negative acknowledgement (NACK) in response to the receiving of the data packet ([0051]; [0144]; [0141]); and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Vrzic and apply them on the teaching of Luo - Haartsen - Nagata -Fong to provide methods for retransmission schemes, to improve system capacity, system coverage, UE battery consumption (Vrzic; [0035]).

8.   Claim 2, 3, 6-10, 18, 23, 24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2011/0243012 A1), in view of Haartsen (US 2013/0072209 A1), in view of Nagata (US 2006/0171353 A1), in view of Fong (US 2013/0142113 A1), in view of Kim (US 2012/0188976 A1). 

Regarding claim 2, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
Luo- Haartsen - Nagata -Fong does not teach further comprising: transmitting CQI data based at least in part on the CQI measurements.
However, in an analogous art, Kim teaches further comprising: transmitting CQI data based at least in part on the CQI measurements ( [0091],S1202- UE performs channel measurement(CQI).Then S1204- UE feeds back DL control info (CQI data) to BS. Fig. 13.).
Kim and apply them on the teaching of Luo - Haartsen - Nagata -Fong to provide efficiently transmit a large amount of uplink control information in a ratio communication system.(Kim; [0013])

Regarding claim 3, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
Luo- Haartsen – Nagata -Kim does not teach wherein transmitting CQI data comprises: transmitting CQI data for each of the two or more of the plurality of component carriers on a single component carrier.
However, in an analogous art, Fong teaches wherein transmitting CQI data comprises: transmitting CQI data (interference indicator message that includes CQI) for the first carrier and the second carrier ( [0080]-[0082]; S720a;) on a single component carrier ( [0082]; [0113]; S730a) (Hence interference indicator message that includes CQI for CCs is transmitted on a selected CC. ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Fong and apply them on the teaching of Luo - Haartsen – Nagata- Kim to reduce the potential for interference and to save battery power (Fong; [0002]).

Regarding claim 6, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
Luo - Haartsen - Nagata -Fong does not teach further comprising: transmitting CQI data based at least in part on CQI measurements with an acknowledgement (ACK) or negative acknowledgment (NACK)
However, in an analogous art, Kim teaches further comprising:
transmitting CQI data based at least in part on CQI measurements ( [0091], S1200, S1204; [0089]) with an acknowledgement (ACK) or negative acknowledgment (NACK) ( [0049]; [0118]; UL control information includes CQI, Ack/Nack.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim and apply them on the teaching of Luo - Haartsen - Nagata -Fong to provide efficiently transmit a large amount of uplink control information in a ratio communication system.(Kim_2; [0013])

Regarding claim 7, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
	Luo - Haartsen - Nagata -Fong does not teach wherein the resource grant is received on a shortened transmission time interval (TTI).
	However, in an analogous art, Kim teaches wherein the resource grant (UL grant) is received on a shortened transmission time interval (TTI)([0051]; [0052]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim and apply them on the teaching of Luo- Haartsen -- Nagata -Fong to provide efficiently transmit a large amount of uplink control information in a ratio communication system.(Kim; [0013])

Regarding claim 8, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
Luo - Haartsen - Nagata -Fong does not teach wherein receiving the pilot signal on each of the carrier and the second carrier comprises: receiving at least one of a zero-power channel state information reference signal (CSI-RS) or a nonzero-power CSI-RS on the first carrier and the second carrier.
	However, in an analogous art, Kim teaches wherein receiving the pilot signal on each of the carrier and the second carrier comprises:
receiving at least one of a zero-power channel state information reference signal (CSI-RS) or a nonzero-power CSI-RS on the first carrier and the second carrier ( [0089], downlink signals (RS) are transmitted through CCs. Fig. 13. It is obvious, it could be zero-powered or non-zero powered.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim and apply them on the teaching of Luo- - Haartsen - Nagata -Fong to provide efficiently transmit a large amount of uplink control information in a ratio communication system.(Kim ; [0013])

Regarding claim 9, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
	Luo - Haartsen – Nagata- Fong does not teach further comprising: receiving the indication with the resource grant, wherein the indication indicates that a receiving user equipment (UE) is to measure interference from neighboring base stations using the 
	However, in an analogous art, Kim teaches further comprising:
receiving the indication with the resource grant ( [0052];[0106]; UE receives indication with UL grant.), wherein the indication indicates that a receiving user equipment (UE) is to measure interference from neighboring base stations using the zero-power CSI-RS or that a receiving UE is to measure instantaneous channel conditions from a serving base station using the nonzero-power CSI-RS( [0091],S1202- UE performs channel measurement(i.e. channel condition) using the RS(could be nonzero power CSI-RS) received from BS.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim and apply them on the teaching of Luo - Haartsen – Nagata- Fong to provide efficiently transmit a large amount of uplink control information in a ratio communication system.(Kim; [0013])

Regarding claim 10, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
Luo - Haartsen - Nagata -Fong does not teach further comprising: receiving the indication with the resource grant, the indication triggering a receiving UE to measure pilot signals and to report instantaneous channel conditions from serving base station and interference from neighboring base stations.
However, in an analogous art, Kim teaches further comprising:
[0052];[0106]; UE receives indication with UL grant.), the indication triggering a receiving UE to measure pilot signals ([0092]) and to report instantaneous channel conditions from serving base station and interference from neighboring base stations( [0091],S1204-report CQI(channel condition)) from a serving base station and interference from neighboring base stations([0092]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim and apply them on the teaching of Luo - Haartsen – Nagata- Fong to provide efficiently transmit a large amount of uplink control information in a ratio communication system.(Kim; [0013])

Regarding claim 18, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
Luo - Haartsen - Nagata -Fong does not teach further comprising: including an indication in the resource grant that a receiving UE is to measure the pilot signals and report instantaneous channel conditions from a serving base station and interference from neighboring base stations.
	However, in an analogous art, Kim teaches further comprising:
including an indication in the resource grant that a receiving UE( [0052]; [0106]; UE receives indication with grant) is to measure the pilot signals([0092]) and report instantaneous channel conditions  from a serving base station and interference from [0091],S1204-report CQI(channel condition)) from a serving base station and interference from neighboring base stations([0092]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim and apply them on the teaching of Luo - Haartsen – Nagata- Fong to provide efficiently transmit a large amount of uplink control information in a ratio communication system.(Kim; [0013])

Regarding claim 19, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
Luo - Haartsen - Nagata -Fong does not teach wherein the resource grant is received on a shortened transmission time interval (TTI).
However, in an analogous art, Kim teaches wherein the resource grant (UL grant) is received on a shortened transmission time interval (TTI)([0051]; [0052]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim and apply them on the teaching of Luo - Haartsen - Nagata -Fong to provide efficiently transmit a large amount of uplink control information in a ratio communication system.(Kim; [0013])

Regarding claim 23, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
Luo - Haartsen – Nagata- Fong does not teach wherein transmitting the pilot signal on two or more of the plurality of component carriers comprises: transmitting at 
However, in an analogous art, Kim teaches wherein transmitting the pilot signal on two or more of the plurality of component carriers comprises:
transmitting at least one of a zero-power channel state information reference signal (CSI-RS) or a nonzero-power CSI-RS on the two or more of the plurality of component carriers ( [0089], downlink signals (RS) are transmitted through CCs. Fig. 13. It is obvious, it could be zero-powered or non-zero powered.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim and apply them on the teaching of Luo - Haartsen - Nagata -Fong    to provide efficiently transmit a large amount of uplink control information in a ratio communication system.(Kim; [0013])

Regarding claim 24, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
	Luo - Haartsen – Nagata- Fong  does not teach further comprising: transmitting the indication with the resource grant, wherein the indication indicates that a receiving UE is to measure interference from neighboring base stations using the zero-power CSI-RS or that a receiving UE is to measure instantaneous channel conditions from a serving base station using the nonzero-power CSI-RS.
	However, in an analogous art, Kim teaches further comprising:
[0052];[0106]; UE receives indication with UL grant.), wherein the indication indicates that a receiving UE is to measure interference from neighboring base stations using the zero-power CSI-RS or that a receiving UE is to measure instantaneous channel conditions from a serving base station using the nonzero-power CSI-RS( [0091],S1202- UE performs channel measurement(i.e. channel condition) using the RS(could be nonzero power CSI-RS) received from BS.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim and apply them on the teaching of Luo - Haartsen – Nagata- Fong to provide efficiently transmit a large amount of uplink control information in a ratio communication system.(Kim ; [0013])

Regarding claim 27, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
	Luo - Haartsen - Nagata -Fong does not teach wherein the instructions are operable to cause the apparatus to:
transmit CQI data based at least in part on the CQI measurements.
However, in an analogous art, Kim teaches wherein the instructions are operable to cause the apparatus to:
transmit CQI data based at least in part on the CQI measurements ( [0091],S1202- UE performs channel measurement(CQI).Then S1204- UE feeds back DL control info (CQI data) to BS. Fig. 13.).
Kim and apply them on the teaching of Luo - Haartsen – Nagata- Fong to provide efficiently transmit a large amount of uplink control information in a ratio communication system.(Kim; [0013])

9.   Claim 5, 21, 28, rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2011/0243012 A1), in view of Haartsen (US 2013/0072209 A1), in view of Nagata (US 2006/0171353 A1),  in view of Fong (US 2013/0142113 A1), in view of Vrzic (US 2015/0085680 A1), in view of Kim (US 2012/0188976 A1). 

Regarding claim 5, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
Luo - Haartsen - Nagata -Fong does not teach transmitting a negative acknowledgement (NACK) in response to the receiving of the data packet; and wherein the receiving the second resource grant is based at least in part on the CQI data .
However, in an analogous art, Vrzic teaches transmitting a negative acknowledgement (NACK) in response to the receiving of the data packet ([0051]; [0144]; [0141]); and
wherein the receiving the second resource grant ([0142]; [0141]; S1415) is based at least in part on the CQI data ([0140], S1405, [0115]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Vrzic and apply them Luo - Haartsen - Nagata -Fong to provide methods for retransmission schemes, to improve system capacity, system coverage, UE battery consumption (Vrzic; [0035]).
Luo - Haartsen – Nagata -Fong- Vrzic does not teach further comprising: transmitting CQI data based at least in part on CQI measurements.
However, in an analogous art, Kim teaches further comprising:
transmitting CQI data based at least in part on CQI measurements made of the two or more of the plurality of component carriers( [0091],S1202- UE performs channel measurement(CQI).Then S1204- UE feeds back DL control info (CQI data) to BS. Fig. 13.);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim and apply them on the teaching of Luo- Haartsen - Nagata -Fong- Vrzic to provide efficiently transmit a large amount of uplink control information in a ratio communication system.(Kim_2; [0013])

Regarding claim 21, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
	Luo- Haartsen – Nagata- Fong- Vrzic does not teach further comprising: receiving the CQI data with the at least one ACK or NACK.
	However, in an analogous art, Kim teaches further comprising: receiving the CQI data with the at least one ACK or NACK ([0049]; [0118]; UL control information includes CQI, Ack/Nack.).
Kim and apply them on the teaching of Luo - Haartsen – Nagata- Fong_ Vrzic to provide efficiently transmit a large amount of uplink control information in a ratio communication system.(Kim; [0013])

Regarding claim 28, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
	Luo - Haartsen - Nagata -Fong does not teach transmit a negative acknowledgement (NACK) in response to the receiving of the data packet; and wherein the reallocation of resource blocks for the retransmission of the data packet distributed across the first carrier and the second carrier, based at least in part on the CQI data.
However, in an analogous art, Vrzic teaches transmit a negative acknowledgement (NACK) in response to the receiving of the data packet ([0051]; [0144]; [0141]); and
Wherein the reallocation of resource blocks ([0141]; [0142]; S1415) for the retransmission of the data packet across at least a portion of the first carrier and the second carrier ([0051]; [0141], S1415-UE receives DL cluster {wherein for a given UE, a macro eNB defines a downlink cluster that includes carriers that can be decoded by the UE-see [0105]}  retransmission of resources {for performing DL retransmission of data at S1430 of Fig. 14-see [0141]. So it is obvious, retransmission of resources across carriers for the retransmission of data. Therefore it is obvious that UE receives retransmission of data across carriers), based at least in part on the CQI data ([0140]; S1405).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Vrzic and apply them on the teaching of Luo - Haartsen - Nagata -Fong to provide methods for retransmission schemes, to improve system capacity, system coverage, UE battery consumption (Vrzic; [0035]).
Luo - Haartsen - Nagata -Fong- Vrzic does not teach transmit CQI data based at least in part on CQI measurements made of the two or more of the plurality of component carriers.
	However, in an analogous art, Kim teaches transmit CQI data based at least in part on CQI measurements made of the two or more of the plurality of component carriers ( [0091],S1202- UE performs channel measurement(CQI) using the received RS {is transmitted via CCs-see [0089]}.Then S1204- UE feeds back DL control info (CQI) to BS. Fig. 13.So UE transmits CQI of CCs.);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim and apply them on the teaching of Luo - Haartsen – Nagata -Fong- Vrzic to provide efficiently transmit a large amount of uplink control information in a ratio communication system.(Kim; [0013])

10.   Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2011/0243012 A1), in view of Haartsen (US 2013/0072209 A1), in view of Nagata (US 2006/0171353 A1), in view of Fong (US 2013/0142113 A1), in view of Damnjanovic (US 2011/0141959 A1).

Regarding claim 15, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
	Luo - Haartsen - Nagata -Fong does not teach further comprising: determining a time period associated with a most recently received CQI data for one or more of the first carrier or the second carrier; and wherein transmitting the pilot signals on each of the first carrier or the second carrier comprises: transmitting the pilot signals on the first carrier or the second carrier based at least in part on the time period associated with the most recently received CQI data.
	However, in an analogous art, Damnjanovic teaches further comprising:
determining a time period associated with a most recently received CQI data for one or more of the for one or more of the first carrier or the second carrier ( [0036]; [0037];[0077];recites UE schedules CQIs for all carriers on one carrier at a time.); and
wherein transmitting the pilot signals on each of the for one or more of the first carrier or the second carrier comprises:
transmitting the pilot signals on  the first carrier or the second carrier based at least in part on the time period associated with the most recently received CQI data( [0036]; [0037]; [0077]; [0103] ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Damnjanovic and Luo - Haartsen – Nagata- Fong to provide techniques for transmitting data in a wireless communication system.( Damnjanovic; [0003])

11.   Claim 22 is  rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2011/0243012 A1) in view of Haartsen (US 2013/0072209 A1),  in view of Nagata (US 2006/0171353 A1), in view of Fong (US 2013/0142113 A1), in view of Vrzic (US 2015/0085680 A1), in view of Damnjanovic (US 2011/0141959 A1).

Regarding claim 22, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
Luo - Haartsen - Nagata -Fong does not teach further comprising: receiving at least one negative acknowledgment (NACK) in response to the transmitting of the data packet; and retransmitting the data packet in response to the at least one NACK.
However, in an analogous art, Vrzic teaches further comprising: receiving at least one negative acknowledgment (NACK) in response to the transmitting of the data packet ([0051]; [0144]; [0141]); and retransmitting the data packet in response to the at least one NACK ([0141]; S1415).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Vrzic and apply them on the teaching of Luo - Haartsen - Nagata -Fong to provide methods for retransmission schemes, to improve system capacity, system coverage, UE battery consumption (Vrzic; [0035]).
Luo- Haartsen - Nagata -Fong- Vrzic does not teach retransmitting the pilot signals in response to the at least one NACK.
However, in an analogous art, Damnjanovic teaches retransmitting the pilot signals in response to the at least one NACK ( [0103])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Damnjanovic and apply them on the teaching of Luo- Haartsen – Nagata -Fong- Vrzic to provide techniques for transmitting data in a wireless communication system.( Damnjanovic; [0003])

12.   Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2011/0243012 A1), in view of Haartsen (US 2013/0072209 A1), in view of Nagata (US 2006/0171353 A1), in view of Fong (US 2013/0142113 A1), in view of Damnjanovic (US 2011/0141959 A1), in view of Kotecha (US 2009/0238121 A1).

Regarding claim 16, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
Luo - Haartsen - Nagata -Fong- Damnjanovic does not teach wherein determining the time period associated with the most recently received CQI data comprises: determining that the most recently received CQI data has been received for a duration of time in excess of a time threshold.
However, in an analogous art, Kotecha teaches wherein determining the time period associated with the most recently received CQI data comprises:
[0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kotecha and apply them on the teaching of Luo - Haartsen - Nagata -Fong- Damnjanovic to provide techniques for reducing communication errors in a wireless communication system.( Kotecha; [0002])

13.   Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2011/0243012 A1), in view of Haartsen (US 2013/0072209 A1), in view of Nagata (US 2006/0171353 A1), in view of Fong (US 2013/0142113 A1), in view of Terry (US 2007/0260956 A1).

Regarding claim 25, Luo teaches a method for performing CQI measurements in response to an indication received with the resource grant.
Luo - Haartsen – Nagata -Fong does not teach wherein the data packet is a low-latency data packet.
However, in an analogous art, Terry teaches wherein the data packet is a low-latency data packet ([0003]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Terry and apply them on the teaching of Luo - Haartsen - Nagata -Fong to provide a new radio access network for Terry; [0003]).

Conclusion 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Tues, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MEHEDI S ALEY/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415